DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raffi Gostanian (Reg. No. 42,595) on September 2, 2022.
The application has been amended as follows: 
1.	(Currently Amended) A method, comprising: 
retrieving, via a remote server, at least one of a speed and a location fromResponsible Driver System Sensor (RDSS) device during vehicle operation;
wherein the RDSS device is one or more of interfaced with the vehicle via a communications port or hardwired into the vehicle;
wherein the RDSS device comprises at least a processor, a radio communications system, and a non-transitory computer readable storage medium comprising instructions that when executed cause the processor to report speed and location of the vehicle via the radio communications system;
wherein the speed is determined from one or more of a Global Positioning System or a speedometer of the vehicle;
wherein the location is determined from one or more of the Global Positioning System or a mobile device associated with the vehicle;

determining, by the remote server, that 
applying, by the remote server, one or more policies to restrict one or more of calls, data messages and mobile data usage sent and received by being located inside the vehicle
	 
11.	(Currently Amended) A system, comprising: 
	a Responsible Driver System Sensor (RDSS) device;
	a vehicle;
	a mobile device; and
a remote server configured to 
retrieve at least one of a speed and a location from [[a]] the RDSS device during vehicle operation;
wherein the RDSS device is one or more of interfaced with the vehicle via a communications port or hardwired into the vehicle;
wherein the RDSS device comprises at least a processor, a radio communications system, and a non-transitory computer readable storage medium comprising instructions that when executed cause the processor to report speed and location of the vehicle via the radio communications system;
wherein the speed is determined from one or more of a Global Positioning System or a speedometer of the vehicle;
wherein the location is determined from one or more of the Global Positioning System or the mobile device associated with the vehicle;

determinethat the mobile device is located inside the vehicle based on the vehicle location and a mobile device location; and
apply one or more policies to restrict one or more of calls, data messages and mobile data usage sent and received by the mobile device based on the mobile device location being located inside the vehicle

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646